Vanguard Asset Allocation Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund Vanguard Capital Opportunity Fund Vanguard Energy Fund Vanguard Equity Income Fund Vanguard Explorer  Fund Vanguard Florida Long-Term Tax-Exempt Fund Vanguard GNMA Fund Vanguard Growth and Income Fund Vanguard Health Care Fund Vanguard High-Yield Corporate Fund Vanguard High-Yield Tax-Exempt Fund Vanguard Inflation-Protected Securities Fund Vanguard Intermediate-Term Investment-Grade Fund Vanguard Intermediate-Term Tax-Exempt Fund Vanguard Intermediate-Term Treasury Fund Vanguard International Growth Fund Vanguard Limited-Term Tax-Exempt Fund Vanguard Long-Term Investment-Grade Fund Vanguard Long-Term Tax-Exempt Fund Vanguard Long-Term Treasury Fund Vanguard Morgan  Growth Fund Vanguard New Jersey Long-Term Tax-Exempt Fund Vanguard New York Long-Term Tax-Exempt Fund Vanguard Pennsylvania Long-Term Tax-Exempt Fund Vanguard PRIMECAP Fund Vanguard Short-Term Federal Fund Vanguard Short-Term Investment-Grade Fund Vanguard Short-Term Tax-Exempt Fund Vanguard Short-Term Treasury Fund Vanguard U.S. Growth Fund Vanguard Wellesley ® Income Fund Vanguard Wellington  Fund Vanguard Windsor  Fund Vanguard Windsor II  Fund (over, please) Supplement to the Prospectuses and Summary Prospectuses Vanguard updates its eligibility criteria for Admiral  Shares Prospectus and Summary Prospectus Text Changes Under Fund Summary , Purchase and Sale of Fund Shares, please change the account minimums to open and maintain an account to $50,000 for Admiral Shares. Prospectus Text Changes Under Investing With Vanguard , the following text replaces similar text: Account Minimums for Admiral Shares To open and maintain an account. $50,000 for new investors. If you request Admiral Shares when you open a new account, but the investment amount does not meet the account minimum for Admiral Shares, your investment will be placed in Investor Shares of the Fund. Institutional clients should contact Vanguard for information on special eligibility rules that may apply to them. Other Purchase Rules You Should Know Admiral Shares. Please note that Admiral Shares are not available for:  SIMPLE IRAs and Section 403(b)(7) custodial accounts  Other retirement plan accounts receiving special administrative services from Vanguard Conversions From Investor Shares to Admiral Shares Self-directed conversions. If your account balance in the Fund is at least $50,000, you may ask Vanguard to convert your Investor Shares to Admiral Shares. You can request a conversion online (if you are a registered user of Vanguard.com ), by telephone, or by mail. See Contacting Vanguard . Institutional clients should contact Vanguard for information on conversion rules that may apply to them. Automatic conversions. Vanguard conducts periodic reviews of account balances and may, if your account balance in the Fund exceeds $50,000, automatically convert your Investor Shares to Admiral Shares. You will be notified before an automatic conversion occurs and will have an opportunity to instruct Vanguard not to effect the conversion. Institutional clients should contact Vanguard for information on conversion rules that may apply to them. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS ADML 102010 Vanguard Inflation-Protected Securities Fund Vanguard Short-Term Investment-Grade Fund Supplement to the Prospectus Vanguard is updating its eligibility criteria for Admiral  Shares Prospectus Text Changes Under More on the Fund , Share Class Overview, please note that the minimum investment for Admiral Shares has changed to $50,000. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS IACT 102010
